Judgment and order affirmed, with costs. Held, that there was no liability at common law and that the case was properly submitted to the jury under the Employers’ Liability Act; * also that the notice prescribed by that act must bo served before the commencement of the action. All concurred, except Kruse, J., who dissented upon the ground that service of notice under the Employers’ Liability Act simultaneously with the summons was a compliance with that statute, and that erroneous rulings upon that question and others were made in submitting the case to the jury, which require a reversal of the judgment.

 Laws of 1902, chap. 600.— [Rep.